DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 3/9/22 has been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-9, 12, 14-15 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi (US 2018/0166244).
 	With respect to claim 1, Kobayashi discloses a method, comprising: providing a core assembly within a housing, the core assembly comprising a plunger (Fig. 1 15) extending through a coil support structure; winding a first coil (Fig. 1 31) and a second coil (Fig. 1 41) about a central section of the coil support structure; providing a first magnet (Fig. 1 37) at a first end of the coil support structure; providing a second magnet (Fig. 12A-12C 71) at a second end of the coil support structure; and coupling a first electromagnetic shell component (Fig. 1 331) and a second electromagnetic shell component (Fig. 1 332) to the coil support structure, wherein the first and second electromagnetic shell components are maintained in position by the first and second magnets.
 	With respect to claim 2, Kobayashi discloses the method of claim 1, further comprising directly connecting the first and second electromagnetic shell components (Fig. 12C 331,332) to the first and second magnets (Fig. 12C 71,37).
 	With respect to claim 3, Kobayashi discloses the method of claim 1, further comprising activating the first coil to move the plunger towards the first end (Fig. 1 upper end) of the coil support structure.
 	With respect to claim 4, Kobayashi discloses the method of claim 3, further comprising: coupling the plunger to a contact plate (Fig. 1 13,21,121) including a contact (Fig. 1 21); and maintaining a first position of the contact plate and the contact in response to activation of the first coil (Fig. 1 closed position).
 	With respect to claim 5, Kobayashi discloses the method of claim 4, further comprising making electrical contact between the contact and a corresponding contact (Fig. 1 22) when the contact plate and the contact are in the first position.
 	With respect to claim 6, Kobayashi discloses the method of claim 4, further comprising activating the second coil to move the plunger towards the second end (Fig. 1 lower end) of the coil support structure.
 	With respect to claim 7, Kobayashi discloses the method of claim 6, further comprising maintaining a second position (Fig. 3 open position) of the contact plate and the contact in response to activation of the second coil.
 	With respect to claim 8, Kobayashi discloses the method of claim 1, further comprising positioning a spring (Fig. 1 15) within a first core shaft of the core assembly, the spring in contact with a flange (Fig. 1 151) of the plunger to bias the plunger towards the first end of the coil support structure.
 	With respect to claim 9, Kobayashi discloses the method of claim 1, further comprising: positioning the first magnet within a first end section (Fig. 1 upper end) of the coil support structure; and positioning the second magnet within a second end section (Fig. 1 lower end) of the coil support structure.
	With respect to claim 12, Kobayashi discloses the method of claim 1, further comprising: providing a first ferromagnetic plate (Fig. 12B 362) in contact with the first magnet; and providing a second ferromagnetic plate (Fig. 12B 444) in contact with the second magnet.
 	With respect to claim 14, Kobayashi discloses a method, comprising: providing a core assembly including a plunger (Fig. 1 15) extending through a coil support structure; winding a first coil (Fig. 1 31) and a second coil (Fig. 1 41) about a central section of the coil support structure; providing a first magnet (Fig. 12C 37) and a first ferromagnetic plate (Fig. 12B 362) at a first end (Fig. 1 upper end) of the coil support structure; providing a second magnet (Fig. 12C 71) and a second ferromagnetic plate (Fig. 12C 444) at a second end (Fig. 1 lower end) of the coil support structure (Fig. 1 36); and activating the first coil or the second coil to move the plunger between a first position (Fig. 1 closed position) and a second position (Fig. 3 open position), wherein in the first position a circuit formed by a set of contacts (Fig. 1 22,122) is closed (Fig. 1 13 closed), and wherein in the second position the circuit is open (Fig. 3 13 opened).
 	With respect to claim 15, Kobayashi discloses the method of claim 14, further comprising coupling a first electromagnetic shell component (Fig. 12B 331) and a second electromagnetic shell component (Fig. 12B 332) to the coil support structure, wherein the first and second electromagnetic shell components are maintained in place by the first and second magnets.
	With respect to claim 18, Kobayashi discloses the method of claim 14, further comprising positioning a spring (Fig. 1 14) within a first core shaft of the core assembly, the spring in contact with a flange (Fig. 1 151) of the plunger to bias the plunger towards the first end (Fig. 1 upper end) of the coil support structure.
 	With respect to claim 19, Kobayashi discloses the method of claim 14, further comprising: positioning the first magnet and the first ferromagnetic plate within a first end section (Fig. 1 upper end section) of the coil support structure; and positioning the second magnet and the second ferromagnetic plate within a second end section (Fig. 1 lower end section) of the coil support structure.
 	With respect to claim 20, Kobayashi alternately discloses a method, comprising: providing a core assembly including a plunger (Fig. 1 15) extending through a coil support structure; winding a first coil (Fig. 1 41) and a second coil (Fig. 1 31) about a central section of the coil support structure; providing a first magnet (Fig. 12B 37) and a first ferromagnetic plate (Fig. 12B 332) at a first end (Fig. 1 upper end) of the coil support structure; providing a second magnet (Fig. 12B 71) and a second ferromagnetic plate (Fig. 12B 362) at a second end (Fig. 1 lower end) of the coil support structure (Fig. 1 36); and activating the first coil or the second coil to move the plunger between a first position (Fig. 1 closed position) and a second position (Fig. 3 open position), wherein in the first position a circuit formed by a set of contacts (Fig. 1 22,122) is closed (Fig. 1 13 closed), and wherein in the second position the circuit is open (Fig. 3 13 opened), and further positioning the first ferromagnetic plate (Fig. 12B 332) between the first magnet (Fig. 12B 37) and the first coil (Fig. 12B 41); and positioning the second ferromagnetic plate (Fig. 12B 362) between the second magnet (Fig. 12B 71) and the second coil (Fig. 12B 31).
Provisional Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 14 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 9-11 of copending Application No. 17070191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘191 application claims such features of claim 14 of the ‘201 application as the core assembly, plunger, first and second coils, first and second magnets, first and second ferromagnetic plates and because a bi-stable relay operates by moving the plunger between first and second positions in order to open and close the contacts. Furthermore, claims 11 and 10 of the ‘191 application claim the features of the end sections and positioning the plates between the magnet and coil as in claims 19 and 20 of the ‘201 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
 	Claims 10-11, 13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, positioning the first electromagnetic shell component within a first end first recess of the first end section and within a second end first recess of the second end section; and positioning the second electromagnetic shell component within a first end second recess of the first end section and within a second end second recess of the second end section. 	
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, providing a first end portion of the first and second electromagnetic shell components in direct contact with the first magnet; and providing a second end portion of the first and second electromagnetic shell components in direct contact with the second magnet. 	
 	With respect to claim 13, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, positioning the first ferromagnetic plate between the first magnet and the first coil; and positioning the second ferromagnetic plate between the second magnet and the second coil.
 	With respect to claim 16, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, providing a first end portion of the first and second electromagnetic shell components in direct contact with the first magnet; and providing a second end portion of the first and second electromagnetic shell components in direct contact with the second magnet.
 	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, positioning the first electromagnetic shell component within a first end first recess of the first end portion and within a second end first recess of the second end portion; and positioning the second electromagnetic shell component within a first end second recess of the first end portion and within a second end second recess of the second end portion.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlomi (US 6,199,587) discloses a solenoid valve.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839